                      Case 1:20-cv-09233-JPO Document 26 Filed 04/15/21 Page 1 of 1




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                                Andrea O’Connor
Corporation Counsel                               100 CHURCH STREET                           Labor & Employment Law Division
                                                  NEW YORK, NY 10007                                      Phone: 212-356-4015
                                                                                                            Fax: 212-356-1148
                                         The Court adopts the parties' proposed briefing schedule,      aoconnor@law.nyc.gov

                                         and Defendant's pending motion to dismiss is denied as
                                         moot. The Clerk of Court is directedApril  14,the
                                                                              to close  2021
                                                                                           motions at
                                         Docket Numbers 21 and 25.
                                           So ordered: 4/15/2021
        VIA ECF
        Honorable J. Paul Oetken
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                      Re:       Sydorowitz v. City of New York
                                                20 Civ. 9233 (JPO)(OTW)

        Dear Judge Oetken:

                      I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel for the City of New York, assigned to represent Defendant City of New
        York in the above-referenced action. I write to respectfully request that the Court so-order the
        below proposed briefing schedule in connection with defendant’s anticipated motion to dismiss
        the First Amended Complaint.

                        Defendant filed a motion to dismiss the Complaint on March 30, 2021. See Dkt.
        No. 21. Thereafter, pursuant to the Court’s Individual Rules and Practices, plaintiff filed a First
        Amended Complaint on April 9, 2021. See Dkt. No. 24. Defendant has reviewed the First
        Amended Complaint and will be filing a new motion to dismiss. Defendant conferred with
        plaintiff’s counsel regarding a briefing schedule in connection with this anticipated motion and
        respectfully proposes the following schedule: defendant’s motion to be filed by May 7, 2021,
        plaintiff’s opposition to be filed by June 11, 2021 and defendant’s reply due on June 25.
        Defendant thanks the Court for its consideration of this request.

                                                                        Respectfully Submitted,

                                                                               /s/
                                                                        Andrea O’Connor
                                                                        Assistant Corporation Counsel

        cc:      All Counsel (via ECF)
